


Exhibit 10.24




[Date]








[Name]
[Address]




Dear ___________:


I am pleased to inform you that you are eligible to participate in the Triumph
Restricted Stock Plan for fiscal ____. Under this plan, you are receiving an
award with the potential to earn $__________ in long term incentive compensation
for the ____ fiscal year. This award value is equivalent to _____% of your base
salary. The award, if earned (as described below), provides for the potential
receipt of shares of restricted stock granted under Triumph’s Group 2013 Equity
and Cash Incentive Plan (equal to ___% of the award value) and cash (equal to
___% of the award value). The number of shares of restricted stock to be issued
if the award is earned will be based upon the Triumph Group stock price at the
time the Compensation and Management Development Committee of the Board (the
“Committee”) determines that the award has been earned.
This award will be earned by you if Triumph achieves [performance metric] for
fiscal _____ of at least $____. The determination as to whether the award is
earned will be made by the Committee within 90 days after the end of fiscal
____. If earned, the award will be subject to forfeiture restrictions and will
“vest” and become payable to you on __________, at which time you will receive
the cash portion of the award and the shares, fully released from all forfeiture
restrictions, as long as you remain employed by Triumph or one of its affiliates
through that vesting date.
If you have any questions about this award, please contact _____________ at
Corporate (_____________).
Thank you for your efforts and your contribution to the success of Triumph
Group, Inc.
Sincerely,




